     Case 3:20-cv-00050-DJH Document 15 Filed 12/28/20 Page 1 of 7 PageID #: 51




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION

JONATHAN W. MULGREW,                                                                                      Plaintiff,

v.                                                                        Civil Action No. 3:20-cv-P50-DJH

LOUISVILLE METRO DEPARTMENT
OF CORRECTIONS et al.,                                                                                Defendants.

                                                   * * * * *

                                       MEMORANDUM OPINION

         Plaintiff Jonathan W. Mulgrew filed the instant pro se 42 U.S.C. § 1983 action. After

Plaintiff notified the Court that he had been released from incarceration, the Court entered an

Order directing Plaintiff to either pay the remaining balance of the filing fee or file a non-

prisoner application to proceed without the prepayment of fees (Docket No. 13). Plaintiff filed a

non-prisoner application (DN 14). Upon review, IT IS ORDERED that the application to

proceed without the prepayment of fees (DN 14) is GRANTED.

         The complaint (DN 1) and the amended complaint (DN 10) are now before the Court for

an initial review pursuant to 28 U.S.C. § 1915A.1 Upon review, the Court will dismiss the action

for the reasons stated herein.

                                   I. SUMMARY OF ALLEGATIONS

         Plaintiff, a convicted inmate at the Louisville Metro Department of Corrections (LMDC)

at the time of the alleged events, sues LMDC; the Kentucky Department of Corrections; the

LMDC “Medical Contractor”; and “Dr. Smith and staff.”




1
 Plaintiff filed two separate actions arising from the same incident. By Order entered July 26, 2020, the Court
consolidated the two cases into the instant action (DN 9).
  Case 3:20-cv-00050-DJH Document 15 Filed 12/28/20 Page 2 of 7 PageID #: 52




       In the complaint, Plaintiff states that on November 20, 2019, at 1:15 pm, he “slipped on a

wet floor resulting in a compound fracture of the right ulna bone (elbow) and 2 fractured ribs.”

He asserts that staff was immediately informed by another inmate via an emergency medical

button. He states, “Respondents were officer Hagan and Harmon. I was seen by a nurse and

given 2 tylenol, nothing more.” He continues, “The Dr. (Smith) presumed my accident had been

either falsified or overstated and denied my pleas to be a) taken to the hospital and b) provided

with a sling because I was not physically capable of supporting/protecting the afflicted area.

Thus requiring a makeshift sling using trashbags.”

       Plaintiff states that an x-ray was scheduled for the following evening at 6:45 pm and that

he “was eventually transported to U of L Hospital, promptly admitted the following morning

(11 am, 11-22-19) and underwent surgery on 11-23-19.” He asserts, “During the time period

between 1:15 pm on 11-20-19 to approximately 5:00 pm on 11-21-19 my right hand developed

substantial and prolonged loss of feeling (numbness) resulting in partical loss of use in my

dominate hand.” He continues, “My claim against both [LMDC] and against Ky D.O.C. is

medical malpractice, negligence of pain and suffering.” He also states, “I have been denied a

copy of my medical records. All claims can be verified via video footage.”

       In the amended complaint, Plaintiff states, “I (Jonathan Mulgrew) believe my

constitutional rights were violated by way of indifference to my serious medical need.” He states

that he slipped and fell on a wet floor resulting in fractured ribs and a compound fracture of his

right ulna. He asserts, “Herein I affirm that my civil right to medical aid in a timely fashion was

denied me.” He further states as follows:

       Foremost the evidence shows that I had a serious medical need. Further the
       defendants clearly showed indifference to my immediate need for more than 29
       hours. Starting from the accident at 1:15 pm 11/20/19 until the x-ray at 7:00 pm
       11/21/19. After the affirmative x-ray of a compound fracture and broken ribs at
                                                 2
  Case 3:20-cv-00050-DJH Document 15 Filed 12/28/20 Page 3 of 7 PageID #: 53




        7:00 pm 11/21/19. Further indifference to my serious medical need was exhibited
        for an additional 16 hours from the time of the x-ray at 7:00 pm 11/21/19 until
        transportation to the hospital at 10:30 am on 11/22/19 for a total of 45 hours from
        time of accident until being transported to the hospital.

        Plaintiff continues, “I contend that the contracted medical staff of LMDC violated my

civil right to care for my serious medical need in a timely fashion. Further the Ky D.O.C. failed

to ensure such medical service through oversight pursuant to KRS being that I am a state

inmate.” He further states, “I was immediately admitted and scheduled for emergency surgery

on my right elbow the following morning (11/23/19) at 7:30 am by Dr. Carlson of U of L

Orthopedic physicians.” Plaintiff reports that “8 weeks later I received a bill from U of L

Hospital for the amount of $2,425.62 for the x-ray and surgery performed on 11/23/19 while in

the custody of [LMDC] as an Ky Department of Corrections inmate of the state.”

        As relief, Plaintiff seeks compensatory and punitive damages.

                                           II. STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the

plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,
                                                    3
  Case 3:20-cv-00050-DJH Document 15 Filed 12/28/20 Page 4 of 7 PageID #: 54




USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of

legal conclusions.’” Id. (quoting Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109

(6th Cir. 1995)). Although this Court recognizes that pro se pleadings are to be held to a less

stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519,

520-21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be

‘less stringent’ with pro se complaints does not require us to conjure up unpled allegations.”

McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).

                                         III. ANALYSIS

                                A. Deliberate-indifference claims

       An Eighth Amendment claim of deliberate indifference to a prisoner’s medical needs has

both an objective and a subjective component. The objective component requires the existence

of a sufficiently serious medical need. Turner v. City of Taylor, 412 F.3d 629, 646 (6th Cir.

2005). To satisfy the subjective component, the defendant must possess a “sufficiently culpable

state of mind,” rising above negligence or even gross negligence and being “tantamount to intent

to punish.” Horn by Parks v. Madison Cty. Fiscal Court, 22 F.3d 653, 660 (6th Cir. 1994). Put

another way, “[a] prison official acts with deliberate indifference if he knows of a substantial risk

to an inmate’s health, yet recklessly disregards the risk by failing to take reasonable measures to

abate it.” Taylor v. Boot, 58 F. App’x 125, 126 (6th Cir. 2003) (citing Farmer v. Brennan, 511

U.S. 527, 837-47 (1994)).

       Where a prisoner has received some medical attention and the dispute is over the

adequacy of the treatment, federal courts are generally reluctant to second guess medical

judgments. Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976).


                                                  4
  Case 3:20-cv-00050-DJH Document 15 Filed 12/28/20 Page 5 of 7 PageID #: 55




       We distinguish between cases where the complaint alleges a complete denial of
       medical care and those cases where the claim is that a prisoner received inadequate
       medical treatment. Where a prisoner has received some medical attention and the
       dispute is over the adequacy of the treatment, federal courts are generally reluctant
       to second guess medical judgments and to constitutionalize claims which sound in
       state tort law.

Id. Thus, a court generally will not find deliberate indifference when some level of medical care

has been offered to the inmate. Christy v. Robinson, 216 F. Supp. 2d 398, 413-14 (D.N.J. 2002).

Mere disagreement over medical treatment between an inmate and prison medical personnel

cannot give rise to a constitutional claim of deliberate indifference. Durham v. Nu’Man, 97 F.3d

862, 869 (6th Cir. 1996). An inmate’s disagreement with medical staff over the proper medical

treatment “alleges no more than a medical malpractice claim, which is a tort actionable in state

court, but is not cognizable as a federal constitutional claim.” Owens v. Hutchinson, 79 F. App’x

159, 161 (6th Cir. 2003) (citations omitted). “Medical malpractice does not become a

constitutional violation merely because the victim is a prisoner.” Estelle v. Gamble, 429 U.S. 97,

106 (1976).

       For the purposes of this review, the Court will assume that Plaintiff’s injuries constitute a

serious medical need. Therefore, the Court must determine whether Plaintiff’s allegations show

that Defendants were deliberately indifferent to that need.

       The complaint and amended complaint make clear that Plaintiff received treatment for his

injuries. He states that his fall took place on November 20, 2019, and that he was seen by a

nurse and given Tylenol that day. He received an x-ray the following day; was transported and

admitted to University of Louisville Hospital two days after his fall; and underwent surgery three

days after his fall on November 23, 2019. Therefore, Plaintiff’s claim is based upon a

disagreement with the adequacy of his treatment, rather than a denial of treatment, which does

not give rise to a constitutional claim. See id. at 107 (holding that “the question whether . . .
                                                  5
  Case 3:20-cv-00050-DJH Document 15 Filed 12/28/20 Page 6 of 7 PageID #: 56




additional . . . forms of treatment is indicated is a classic example of a matter for medical

judgment. A medical decision not to order an x-ray, or like measures, does not represent cruel

and unusual punishment.”). Because it is evident that Plaintiff received treatment for his

injuries, including surgery within three days of his fall, this Court will not second guess the

medical judgments made by jail medical personnel. See Hall v. Tyszkiewicz, 28 F. App’x 493,

495 (6th Cir. 2002) (“Hall’s disagreement with the defendants’ medical judgment concerning the

proper medication and medical aids for his condition does not evidence deliberate

indifference.”); Westlake, 537 F.2d at 860 n.5. Moreover, to the extent Plaintiff alleges that

Defendant Smith caused a delay in receiving needed treatment, he alleges no detrimental effect

or additional injury caused by the one-day delay. See Loukas v. Gundy, 70 F. App’x 245

(6th Cir. 2003) (affirming dismissal of claim on initial review where plaintiff “[did] not allege or

show that he suffered any detrimental effect from the delay in treatment”).

       Therefore, Plaintiff’s claims of deliberate indifference to his serious medical needs must

be dismissed for failure to state a claim upon which relief may be granted.

                                       B. State-law claims

       To the extent that Plaintiff alleges medical malpractice or other state-law claims, having

determined that the federal claims, which provide the jurisdictional basis of this suit, should be

dismissed, this Court declines to exercise supplemental jurisdiction over any remaining state-law

claims. See 28 U.S.C. § 1367(c)(3); see also United Mine Workers v. Gibbs, 383 U.S. 715, 726

(1966). The state-law claims will be dismissed without prejudice.




                                                  6
  Case 3:20-cv-00050-DJH Document 15 Filed 12/28/20 Page 7 of 7 PageID #: 57




        Accordingly, the Court will enter a separate Order dismissing the action.

Date:   December 28, 2020




cc:     Plaintiff, pro se
        Defendants
        Jefferson County Attorney
4415.010




                                                7
